Title: To Alexander Hamilton from William Ellery, 25 April 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] Apl. 25th. 1791
Sir,
The 21st. of this month I received a thermometer which by your direction was sent to me from New york by Mr. Lamb. By some accident the bulb was broken in its way from Philadelphia to this place. It came broken to me. As it was made at Philadelphia, and I suppose the maker is furnished with spare tubes I have remitted it to Mr. Lamb with a request that he would transmit it immediately to you. The graduated plate had I observed suffered some defacement.
I should be happy to receive your direction respecting a prosecution of the master of the Ship Warren, and on the case of William Almy a statement of which I transmitted to you on the 17th. of Jany. last, and also on the case of James Munro junr. which I stated in my letter of the 28th. of March last.
This letter will be accompanied by my weekly return of Cash & by two Certifes. of Regy. the one No. 21 granted at Dighton, and dated Apl. 22nd. 1790, the other No. 15, granted at this Port, and dated Augt. 3d. 1790. The first was delivered up on account of a transfer of property, the last on account of the Sloop’s being built upon.
I had the honour to receive your letter of the 11th. of this month, and am
Sir   Yr. most obedt. servt.
W Ellery Collr
A. Hamilton Esqr
